Citation Nr: 0718947	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches and 
lightheadedness/dizziness, claimed as secondary to an in-
service head injury.  

2.  Entitlement to service connection for a left hand 
disability, claimed as joint pain due to an undiagnosed 
illness.  

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a fatty liver, 
claimed as gastrointestinal problems due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1992, including service in the Southwest Asia Theater of 
Operations from January 1991 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to service connection for joint 
problems of the hands, neck, knees and elbows, claimed as due 
to an undiagnosed illness; numbness of the hands, claimed as 
due to an undiagnosed illness; headaches and light-
headedness, claimed as due to an in-service head injury; 
allergic rhinitis; and gastroesophageal reflux disease (GERD) 
and a fatty liver, claimed as gastrointestinal problems due 
to undiagnosed illness.  The June 2001 decision also granted 
service connection for depressive disorder and assigned an 
initial 30 percent rating, and continued the 10 percent 
rating assigned for the service connected tinea pedis and 
tinea cruris.  

In his July 2001 and September 2001 Notices of Disagreement, 
the veteran specifically appealed the issues of hand 
numbness, allergies, GERD with fatty liver, joint pain, and 
headaches with light-headedness/dizziness.  

The veteran testified at a personal hearing before a Veterans 
Law Judge in September 2002, and a transcript of his 
testimony is associated with the claims file.  The case was 
subsequently remanded back to the RO in March 2003.  

Before the case was returned to the Board, the RO issued 
rating decisions pertinent to this case in August 2004, 
October 2005, and July 2006.  

The August 2004 rating decision granted service connection 
for degenerative disc disease of the cervical spine.  The 
October 2005 rating decision granted service connection for 
osteoarthritis of the right hand, GERD and irritable bowel 
syndrome (IBS), tendonitis of the right and left elbow, 
chondromalacia of the right and left knee, and continued the 
denials of service connection for headaches and light-
headedness, allergic rhinitis, joint pain of the left hand 
and fatty liver.  The July 2006 rating decision granted 
service connection for carpal tunnel syndrome (CTS) of the 
right and left upper extremities.  These grants of service 
connection represent full grants on appeal, and therefore, 
the issues of service connection for joint pain of the right 
hand, bilateral elbows, and bilateral knees, service 
connection for GERD, service connection for CTS (claimed as 
numbness of the hands) are no longer in appellate status or 
before the Board at this time.  

Additionally, a claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability (TDIU) was denied by rating decision dated 
November 2006.  To the Board's knowledge, the veteran has not 
disagreed with that determination.  

With regard to the remaining issues on appeal, the RO issued 
a supplemental statement of the case in July 2006 which 
continued the denials of service connection for joint pain in 
the left hand, allergic rhinitis, headaches and 
lightheadedness/dizziness, and fatty liver.  

In February 2007 correspondence, the Board notified the 
veteran that the Veterans Law Judge who presided over the 
September 2002 personal hearing was no longer employed at the 
Board.  As such, the veteran was afforded another opportunity 
to appear for a personal hearing before a Veterans Law Judge 
who would ultimately decide his case.  The veteran did not 
respond, and the Board therefore concludes that another 
personal hearing is not desired.


FINDINGS OF FACT

1.  The veteran's current complaints of headaches and light-
headedness/dizziness are not shown to be related to any 
injury or other event in service, including an in-service 
head injury.  

2.  The veteran's left hand pain is not attributable to the 
service-connected carpal tunnel syndrome, and the evidence 
does not show that a separate left hand arthritis disability, 
if any, had its onset during service or within a year 
following discharge from service.  

3.  A chronic allergic rhinitis disability was not shown 
during service or until many years thereafter, and any 
current allergic rhinitis is not shown to have been caused by 
any in-service event or to any undiagnosed illness sustained 
during service.  

4.  The veteran's claimed condition of fatty liver has not 
been confirmed by biopsy, is not currently productive of any 
symptomatology, and there are no objective signs or symptoms 
of cirrhosis or other liver disability; and fatty liver, if 
any, was not evident during service and is not shown to have 
been caused by any in-service event or related to any 
undiagnosed illness sustained during service.  


CONCLUSIONS OF LAW

1.  A disability manifested by headaches and 
lightheadedness/dizziness was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  A disability of the left hand was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have occurred therein.  38 U.S.C.A. § § 
1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309, 3.317 
(2006).  

3.  A chronic allergic rhinitis disability was not incurred 
in or aggravated by service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

4.  A disability manifested by a fatty liver condition, if 
any, was not incurred in or aggravated by service, or may it 
be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  As noted in the Introduction section of this 
decision, the RO, on remand, issued subsequent rating 
decisions which granted many of the issues addressed in the 
original rating decision of June 2001, and the remaining 
issues on appeal were subsequently readjudicated in a July 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
December 31, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2006).  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b) (2006).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2006).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. §3.317(d)(2) 
(2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Headaches and Light-headedness/dizziness

The veteran asserts that he has current residuals of an in-
service head injury, manifested by headaches and light-
headedness/dizziness.  

The service medical records reveal that the veteran 
complained of headache and dizziness in January 1981.  On 
examination of the ears, the veteran had bilateral tympanic 
membrane fluid, bilaterally with mild rhinitis.  The 
assessment was bilateral serous otitis.

The service medical records further reveal that the veteran 
sustained trauma to the head in March 1992 after being hit on 
the head with a bottle.  He was hospitalized for observation 
with right-sided facial numbness which ultimately resolved.  
The veteran also complained of light-headedness and a 
sensation of fullness in the head which became worse when 
lying down.  The diagnosis was mild concussion.  A CT scan in 
late March 1992 ruled out a subdural hematoma.  By the end of 
April 1992, the symptoms of light-headedness had improved, 
but had not yet resolved.  A chronic headache disability with 
light-headedness was not diagnosed during service.  Likewise, 
the medical evidence of record after separation from service 
does not show treatment for headaches, light-headedness or 
dizziness within a year after separation from service.  

At a February 2001 VA examination, the veteran reported a 
history of headache and light-headedness intermittently, 
until 1994, but was currently rarely symptomatic.  There was 
no diagnosis with respect to this medical history.  

The veteran testified at his personal hearing in September 
2002 that he was hit in the head by a rock during service in 
1991.  The veteran attributed his dizziness and headaches to 
the head injury.  The veteran also testified that he suffered 
another head injury in Korea when he was struck on the head 
with a beer bottle.  Finally, the veteran testified that he 
also hit his head in a car accident.  Post-service VA 
examination reports from 1995, 2001 and 2004 reveal that the 
veteran suffered neck pain and stiffness as a result of the 
car accident; he suffered right-sided facial pain and 
numbness after the 1991 incident; and he experienced 
headaches and dizziness associated with the March 1992 head 
injury.  As noted above, service connection was ultimately 
granted for a neck disability.  

At a July 2004 VA neurological examination, the veteran again 
noted that his symptoms of dizziness, a residual of the March 
1992 head injury, had almost essentially resolved, and the 
veteran did not recall any other post-concussive symptoms 
such as headache or seizure, difficulty with attention and 
concentration or mood change.  The impression was status post 
closed head injury [without associated loss of consciousness] 
with subsequent transient dizziness, now completely resolved.  
The examiner concluded that there were no current residuals 
as a result of the March 1992 head injury.  

Likewise, a July 2004 General Medical examination noted the 
veteran's report that his light-headedness and headaches 
resolved since his psychiatrist changed his medications four 
to five months prior to the examination.  

In sum, the medical evidence in this case reveals that the 
veteran suffered a mild concussion during service in March 
1992, followed by complaints of headaches and a feeling of 
light-headedness and/or dizziness.  Those symptoms improved 
by April 1992, and eventually resolved completely.  There 
were no complaints of headaches or light-headedness at the 
time the veteran was discharged from service in September 
1992.  The veteran reported at his February 2001 VA 
examination that he rarely suffered symptoms of headaches and 
light-headedness.  The veteran reported at his July 2004 VA 
examination that his symptoms had essentially resolved.  As 
such, the examiner in July 2004 concluded that the veteran 
had no residuals of the March 1992 in-service head injury.  

In essence, the record indicates that the veteran did have 
residuals of headache and light-headedness at the time of the 
head injury in March 1992, but they have resolved since that 
time and there is currently no residual disability of 
headache and light-headedness for which service connection 
may be granted.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Under 38 U.S.C.A. § 1110, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

In this case, there is no medical evidence establishing 
current residuals of the in-service head injury for which 
service connection may be established.  As the preponderance 
of the evidence is against a finding of service connection 
for headaches and light-headedness, there is no doubt to be 
resolved, and service connection is not warranted. 

Joint Pain - left hand

In the veteran's original claims of service connection, he 
reported joint pain in both hands, wrists, knees, neck, and 
elbows.  Since the initial rating decision in June 2001, 
service connection has been established for carpal tunnel 
syndrome of both wrists, osteoarthritis of the right hand, 
bilateral chondromalacia, bilateral tendonitis of the elbows 
and cervical spine degenerative disc disease.  As such, the 
only joint pain left for consideration of service connection 
on appeal is that of the left hand.

In this case, the service medical records are negative for 
complaints, finding or diagnosis of arthritis of the left 
hand, or complaints of pain in the hands during service.  
Likewise, the post-service medical records do not show 
complaints, findings or diagnosis of arthritis or pain in the 
hands or wrists within one year after discharge from service.  

The first evidence of possible arthritis of the hands comes 
from a VA hand x-ray report dated in December 1997, which 
indicates that there was no evidence of osteoarthritis of the 
intrerphalangeal joints; however, there was minimal sclerosis 
of the radial carpal joints and metacarpal carpal joints 
bilaterally.  The examiner opined that the findings may 
represent very minimal osteoarthritis of those areas.  

A February 2001 VA examination report noted the veteran's 
complaints of his hands falling asleep and pain in his hands.  
The pain was mostly in the middle and ring fingers, 
bilaterally, sometimes associated with some numbness and 
tingling.  The veteran also report pain in other joints, 
including the knees, feet, and neck area.  The impression was 
polyarthralgia affecting the knees, feet, hands and neck.  
There was no evidence of any rheumatological condition.  
Additionally, the impression also included a history of 
numbness and tingling or paresthesias of the hands, which 
could be related to carpal tunnel syndrome.  

A March 2004 x-ray report of the left wrist revealed no 
fracture or dislocation.  Joint spaces were well-preserved.  

A July 2004 VA examination also noted the veteran's 
complaints of pain in the hands, and noted an impression of 
polyarthralgia of the hands, most likely secondary to carpal 
tunnel syndrome.  

Importantly, the veteran's post-service complaints of wrist 
and hand pain and numbness have been attributed to bilateral 
carpal tunnel syndrome, and service connection has already 
been granted for bilateral carpal tunnel syndrome.  Because 
the pain associated with the left hand is attributable to the 
service-connected carpal tunnel syndrome, a separate grant of 
service connection for joint pain in the hand is not 
warranted, particularly because the veteran is already being 
compensated for pain in the left hand via the assigned rating 
for the service-connected carpal tunnel syndrome.  In 
general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2006).  However, pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2006).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the medical 
evidence suggests that the veteran's hand pain is a 
manifestation of the carpal tunnel syndrome, and the 2004 x-
ray study revealed that the veteran's joint spaces were well-
preserved.  No medical professional has attributed the left 
hand pain to anything other than the carpal tunnel syndrome.  

As the veteran's hand pain is attributed to a known 
diagnosis, service connection may not be presumed due to an 
undiagnosed illness.  Additionally, as the symptom of hand 
pain is the result of a diagnosed condition that has already 
been medically linked to a service-connected disability, 
service connection for another disability of the left hand is 
not warranted.  There is even some question as to whether the 
veteran actually has arthritis of the left hand.  That 
notwithstanding, any current arthritis of the left hand, if 
confirmed, was not shown during service, or within the year 
following discharge from service.  

As the preponderance of the evidence is against the claim of 
service connection for joint pain in the left hand, there is 
no doubt to be resolved, and service connection is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Allergic Rhinitis

The veteran's service medical records reveal that the veteran 
reported a history of throat trouble, sinusitis, and hay 
fever on his May 1977 pre-induction Report of Medical 
History.  On the pre-induction examination report of May 
1977, the examiner commented that the veteran suffered 
occasional stuffy nose and rare sore throat.  

The service medical records reveal that the veteran was 
treated on occasion for acute upper respiratory infections 
and/or bronchitis with symptoms of nasal congestion, runny 
nose, cough, and sore throat, including in February 1978, 
December 1978, March 1979, January 1982, June 1982, November 
1982, January 1984, January 1986, July 1986, October 1986, 
March 1987, and October 1991.  In all cases, if a bacterial 
infection was suspected, the veteran was treated with a short 
course of antibiotics.  Otherwise, the assessment was viral 
infection.  The service medical records do not show that the 
veteran suffered from chronic allergies or chronic upper 
respiratory infections.

The veteran's post-service medical evidence includes an April 
1995 Persian Gulf Registry (PGR) examination.  At the time of 
the examination, the veteran did not report allergic rhinitis 
or complain of symptoms therefrom.  The veteran's complaints 
included a sinus problem and an intermittent cough.  The 
veteran reported that he was hit in the right maxillary area 
with a rock, and since that time, he had congestion on the 
right side with some drainage.  The assessment included 
sinusitis and cough.  There was no mention of allergic 
rhinitis.  

An August 2002 VA treatment record notes the veteran's 
complaints of sore throat, fever and swollen glands with 
sinus drainage and ear ache.  The diagnostic impression was 
pharyngitis and allergic rhinitis.  

At a July 2004 VA examination, the veteran complained of 
itchy, watery eyes and runny nose in cold, damp places or 
when he flew aircraft.  The veteran was prescribed Claritin, 
but did not use it.  The examiner indicated that the veteran 
did not have a chronic problem and was asymptomatic at the 
time of the examination.  The assessment was mild allergies, 
by history, asymptomatic.  

In sum, the medical evidence shows that the veteran reported 
a history of throat trouble, sinusitis, and hay fever on his 
May 1977 entrance exam, and the service medical records 
indicate that the veteran was treated for occasional acute 
upper respiratory infections and/or bronchitis with symptoms 
of nasal congestion, runny nose, cough, and sore throat.  The 
service medical records do not show that the veteran suffered 
from chronic allergies during service.  Moreover, there was 
no mention of allergic rhinitis on the 1995 PGR examination 
or until this decade.  Although the veteran reported 
intermittent symptoms of itchy watery eyes and a runny nose 
during the July 2004 VA examination, the examiner 
specifically opined that the veteran did not have a chronic 
allergic rhinitis and was asymptomatic at the time of the 
examination.  No chronic disability is demonstrated by any of 
the competent medical evidence.    

Even assuming that the veteran does have current chronic 
allergic rhinitis, this disability was not shown in service 
or within a year following discharge from service, and no 
medical professional has linked allergic rhinitis to service.  
Thus, the required nexus between a current disability, if 
any, and service, is lacking in this case.  

Finally, because allergic rhinitis is a diagnosed disorder, 
service connection may not be presumed as due to an 
undiagnosed illness.  

As the preponderance of the evidence is against the claim of 
service connection for allergic rhinitis, there is no doubt 
to be resolved and service connection is not warranted.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

Fatty Liver

In the veteran's original claim of service connection, he 
asserted that he developed gastrointestinal trouble and fatty 
liver during service.  During the course of the appeal, 
service connection was granted for gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS); however, 
fatty liver was not included in the grant of service 
connection and therefore remains in appellate status.  

The service medical records are negative for complaints, 
findings or diagnosis of a fatty liver, cirrhosis, or other 
liver dysfunction.  

A November 2000 VA echogram of the abdomen revealed diffuse 
fatty infiltration of the liver; however, there was no 
evidence of cholelithiasis.

A July 2004 VA general medical examination report noted an 
assessment of fatty liver, asymptomatic, by abdominal 
ultrasound, unrelated to military service.  In a September 
2004 addendum report, the examiner stated that it was at 
least as likely as not that the veteran's GERD and fatty 
liver occurred during service.  

To resolve any inconsistencies with regard to the possible 
onset of fatty liver, the veteran was examined again in 
December 2004 and the following findings were noted:  The 
veteran had not had a liver biopsy, so a diagnosis of fatty 
liver could not be confirmed (by the gold standard test).  
Additionally, a fatty liver was suspected on the basis of an 
elevated SGPT first documented in 1993, and an ultrasound in 
2000, which suggested fatty infiltration.  The veteran had 
been asymptomatic and showed no signs or symptoms of 
cirrhosis, and in fact, the SGPT had been within normal 
limits for the prior four years.  Finally, the veteran had 
risk factors for fatty liver including hypertension, 
hypertriglyceridemia, and obesity.  Based on the above 
findings, the examiner could not link the veteran's fatty 
liver, if any, to the veteran's period of service.  

Thus, there is no objective medical evidence of a current 
diagnosis of fatty liver.  Moreover, even if evidence 
affirming the existence of a fatty liver was produced, there 
has been no disability associated with fatty liver in this 
case, as the examiners in July and December 2004 indicated 
that the veteran was asymptomatic.  There is no evidence to 
the contrary.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Although a VA examiner in September 2004 opined that it was 
at least as likely as not that the veteran's fatty liver 
occurred during service, there is no medical evidence which 
confirms a diagnosis of a fatty liver, or any symptoms 
related thereto.  The July 2004 opinion is of little, if any, 
probative value because it is based on a presumed diagnosis 
of fatty liver which has not been confirmed.  The December 
2004 examiner clearly distinguished the November 2000 
diagnosis of fatty infiltration from a diagnosis of fatty 
liver. 

There is no medical evidence that the veteran has cirrhosis 
or any other disability of the liver for which service 
connection may be granted.  Thus, even if there was objective 
evidence confirming the existence of a fatty liver, there is 
currently no disabling condition associated with it.  

Finally, service connection may not be presumed as due to an 
undiagnosed illness, because there is no current disability 
associated with the claimed fatty liver.  

As the preponderance of the evidence is against the claim of 
service connection for fatty liver, there is no doubt to be 
resolved and service connection is not warranted.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Service connection for a disability manifested by headaches 
and light-headedness/dizziness is denied.  

Service connection for a disability (other than CTS) 
manifested by joint pain in the left hand, including as a 
result of undiagnosed illness, is denied.  

Service connection for allergic rhinitis, including as a 
result of undiagnosed illness, is denied.  

Service connection for a disability manifested by fatty 
liver, including as a result of undiagnosed illness, is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


